Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 1 of 55 PageID #: 371



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 CHRISTOPHER MCKIE,

                   Plaintiff,                    MEMORANDUM & ORDER
                                                 20-CV-2973 (KAM) (CLP)
             -against-

 THE ESTATE OF DORIS DICKINSON,
 CHARLES KORNEGAY, Administrator
 of the Estate of Doris Dickinson,
 and JANE DOE,

                Defendants.
 ----------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiff Christopher McKie, proceeding pro se,

 commenced this civil action against defendants Estate of

 Dickinson, Charles Kornegay, the Administrator of the Estate of

 Doris Dickinson, and Irene Kornegay 1 (collectively,

 “Defendants”).     Plaintiff alleges that defendants conspired to

 deprive him of property and benefits he is entitled to,

 following the death of Ms. Doris Dickinson.           (See ECF No. 1,

 Complaint (“Compl.”) at 1-2.)        Plaintiff alleges the following

 claims against defendants: fraudulent misrepresentation,

 fraudulent concealment, and tortious interference (Counts I-

 III), as well as breach of fiduciary duty, aiding and abetting

 breach of fiduciary duty, conversion, unjust enrichment, quantum

 meruit, and indebitatus assumpsit (Counts IV-IX).            (Id. at 4.)


 1     Irene Kornegay is identified as “Jane Doe” in plaintiff’s complaint and
 on the court’s docket.
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 2 of 55 PageID #: 372



 Plaintiff seeks a constructive trust, compensatory damages,

 punitive damages, and costs.        (Id. at 41-42.)

             Presently before the court is defendants’ motion to

 dismiss plaintiff’s complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(6) for failure to state a claim upon which

 relief can be granted.       (See ECF Nos. 21, Defendants’ Memorandum

 of Law in Support of Motion to Dismiss (“Def. Mem.”); 21-2,

 Plaintiff’s Memorandum in Opposition to Defendants’ Motion to

 Dismiss (“Pl. Mem.”); 21-2, Defendants’ Reply Memorandum (“Def.

 Reply Mem.).)     For the reasons set forth below, defendants’

 motion to dismiss is GRANTED.

                                  BACKGROUND

             The following facts -- drawn from the complaint and

 documents that are incorporated by reference in, or integral to,

 the complaint -- are assumed to be true for purposes of this

 motion.    See DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111

 (2d Cir. 2010).     The court may also consider matters subject

 to judicial notice.      Tellabs, Inc. v. Makor Issues & Rights,

 Ltd., 551 U.S. 308, 322 (2007). 2



 2     As discussed below, plaintiff’s claims in the instant case are related
 to proceedings in the Kings County Surrogate’s Court (the “Surrogate’s
 Court”). The court has taken judicial notice of public records filed in
 connection with those proceedings. See Kramer v. Time Warner, Inc., 937 F.2d
 767, 774 (2d Cir. 1991). The court has also considered documents filed in
 the prior case involving the same plaintiff, similar defendants, and
 analogous facts to the instant case because plaintiff incorporated those
 documents into his complaint. (See Compl. at 24 n.9 (referring to and
 incorporating plaintiff’s previous case, McKie v. Est. of Dickinson, No. 20-


                                       2
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 3 of 55 PageID #: 373



    I.    Plaintiff’s First Complaint

             On March 2, 2020, plaintiff filed a civil action

 against the Estate of Dickinson and its two co-administrators,

 Charles Kornegay and Peggy Kornegay.         See McKie v. Est. of

 Dickinson, No. 20-cv-1050 (KAM) (ECF No. 1, Complaint (the

 “first complaint”)).      In the first complaint, plaintiff alleged

 federal subject matter jurisdiction pursuant to 28 U.S.C. §§

 1331, 1335, and 1343(a)(1), but his complaint asserted no

 federal claims, interpleader, or civil rights

 violations.     Plaintiff also alleged that this court had

 diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1), but

 plaintiff failed to allege the domicile of any party and

 conceded that both plaintiff and defendant Peggy Kornegay were

 residents of New York State.        In the first complaint, plaintiff

 sought monetary damages, a declaratory judgement “that he is the

 rightful beneficiary to Doris Dickinson’s estate,” and “a

 preliminary injunction ordering that any and all proceedings

 brought against the estate of Doris Dickinson be halted

 immediately and held in abeyance pending the outcome of this

 civil action.”     (See Case No. 20-cv-01050, ECF No. 1, Complaint

 at 36-37.)




 cv-1050 (KAM), (E.D.N.Y. 2020), which was previously dismissed by this court
 without prejudice for lack of subject matter jurisdiction).)


                                       3
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 4 of 55 PageID #: 374



             On May 29, 2020, this court dismissed plaintiff’s

 complaint without prejudice for lack of subject matter

 jurisdiction pursuant to Federal Rule of Civil Procedure

 12(h)(3).    See McKie v. Est. of Dickinson, No. 20-cv-1050 (KAM),

 2020 WL 2797243, at *3 (E.D.N.Y. May 29, 2020).           This court

 reasoned that even if plaintiff dismissed the New York-resident

 defendant in order to assert complete diversity of citizenship,

 most of plaintiff’s claims would “fall squarely within the

 probate exception to diversity jurisdiction” or run afoul of the

 Anti-Injunction Act.      Id.   Plaintiff filed a notice of appeal on

 June 23, 2020, but failed to pay the filing fee in full or move

 for in forma pauperis status.        (Case No. 20-cv-1050, ECF Nos.

 19, 20.)    Accordingly, plaintiff’s appeal was dismissed

 effective August 3, 2020 and the mandate was issued on October

 21, 2020.    (Case No. 20-cv-1050, ECF Nos. 20, 21.)

    II.   Plaintiff’s Second Complaint

          A. The Parties

             On July 1, 2020, plaintiff initiated a second lawsuit

 and filed the instant operative complaint.          (ECF No. 1, Compl.)

 In the instant complaint, plaintiff sued defendants Estate of

 Dickinson, Charles Kornegay, the administrator of the estate of

 Doris Dickinson, and Irene Kornegay, Mr. Kornegay’s wife.             (Id.

 at 1.)    Charles and Irene Kornegay are residents of South

 Carolina.    (Id. at 3.)     Notably, Peggy Kornegay, a defendant and


                                       4
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 5 of 55 PageID #: 375



 New York resident identified in the first complaint, is no

 longer a party to the current action.          Thus, in the instant

 operative complaint, plaintiff asserts diversity jurisdiction

 pursuant to 28 U.S.C. § 1332(a).          (Id. at 2.)

          B. Plaintiff’s Factual Allegations and Claims

             Plaintiff alleges the following facts, which are

 substantially similar to those alleged in the first complaint:

 plaintiff became Mr. and Mrs. Doris Dickinsons’ driver in 2006,

 and developed a close relationship with the Dickinsons over more

 than a decade.     (Compl. ¶¶ 10, 15.)       Plaintiff became the

 Dickinsons’ “de facto personal assistant,” doing chores like the

 laundry and taking out the trash, and running errands like

 grocery shopping, paying bills, and doing light repair work

 around the Dickinsons’ apartment buildings.          (Id. ¶ 22.)    Mr.

 and Mrs. Dickinson owned two multi-family apartment buildings

 located on Sheffield Avenue in Brooklyn, New York.           (Id. ¶ 21.)

 In October 2008, Mr. Dickinson died, and plaintiff began going

 to see Ms. Dickinson every day.        (Id. ¶¶ 29-31.)

             Around May 2010, plaintiff and his son moved into one

 of the apartments in Ms. Dickinson’s building, allowing them to

 assist her more easily.       (Id. ¶¶ 43-44.)     Plaintiff continued

 assisting Ms. Dickson, including with financial affairs such as

 collecting rent from Ms. Dickinson’s tenants and monitoring the

 maintenance of her buildings.        (Id. ¶ 47.)    By the time of Ms.


                                       5
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 6 of 55 PageID #: 376



 Dickinson’s death on September 11, 2019, plaintiff had been her

 companion, caregiver, and assistant, managing her personal and

 financial affairs, for a number of years.

             Plaintiff alleges that Ms. Dickinson intended to name

 him as the beneficiary of her estate to compensate him for his

 services and that Ms. Dickinson informally created documents

 reflecting her testamentary intent; plaintiff also concedes,

 however, that Ms. Dickinson died intestate.          (Compl. ¶¶ 20, 26,

 62, 64, 76 n.9, 99.)      Specifically, in September 2018, Ms.

 Dickinson expressed a desire to transfer the title of her truck

 to plaintiff, but plaintiff never filed the paperwork.            (Id. ¶

 67.)   During October 2018, Ms. Dickinson allegedly told

 plaintiff that she “wanted to leave everything that she owned

 to” plaintiff and instructed him to write on a paper that in the

 event of her death, “all of her real estate holdings, the funds

 in her bank accounts, and every other assets” would go directly

 to plaintiff.     (Id. ¶ 62.)    Plaintiff observed Ms. Dickinson

 sign and date a document reflecting her intent to leave

 everything to plaintiff, which was then placed inside a dresser

 drawer in Ms. Dickinson’s bedroom.         (Id.)   There were no

 witnesses to observe Ms. Dickinson sign this 2018 document and

 Ms. Dickinson apparently never revealed or discussed the

 contents of this document with another person, other than




                                       6
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 7 of 55 PageID #: 377



 plaintiff.    Nor did plaintiff obtain a copy of the 2018

 document.

             In or around May 2019, Ms. Dickinson decided to “get[]

 her estate in order” and contacted real estate attorney Fern

 Dejonge to draft and execute a will.         (Compl. ¶¶ 74-75.)

 Plaintiff allegedly attended a meeting where Ms. Dickinson

 explained to Ms. Dejonge that she wanted plaintiff to be the

 sole beneficiary of her will and for her entire estate to go to

 plaintiff.    (Id. ¶ 76.)     Ms. Dejonge allegedly agreed to draft

 the will and bring a final draft to Ms. Dickinson by September

 13, 2019 for Ms. Dickinson to review and sign.           (Id.)   Ms.

 Dickinson passed away on September 11, 2019 and the complaint

 does not allege that Ms. Dickinson actually executed any will.

 (Id.)

             At the time of Ms. Dickinson’s death, plaintiff was

 unaware that Ms. Dickinson had any siblings.          (Compl. ¶ 86.)

 Ms. Dickinson never mentioned she had a brother, defendant

 Charles Kornegay, and Mr. Kornegay did not attend Ms.

 Dickinson’s funeral.      (Id. ¶¶ 84-85.)     Plaintiff alleges that he

 arranged Ms. Dickinson’s funeral and paid for all funeral

 expenses.    (Id. ¶ 84.)

             Following Ms. Dickinson’s death, Peggy Kornegay, Ms.

 Dickinson’s aunt, asserts that she wished to make Ms.

 Dickinson’s “funeral and burial arrangements and to find her


                                       7
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 8 of 55 PageID #: 378



 last will and testament and to make sure that it was honored.”

 (See Case No. 20-cv-01050, ECF No. 9, Answer by Peggy Kornegay

 (“P. Kornegay Answer”).) 3      Ms. Peggy Kornegay asserts that

 plaintiff refused to turn over keys to Ms. Dickinson’s

 apartment, refused to turn over Ms. Dickinson’s bank cards, and

 said that plaintiff would “take money out of [Ms. Dickinson’s]

 account for her funeral arrangements.”         (Id.)    One evening after

 Ms. Dickinson’s death, plaintiff permitted Ms. Peggy Kornegay to

 inspect the decedent’s home with plaintiff and they found an

 insurance policy designating plaintiff as the beneficiary.

 (Id.)    Ms. Peggy Kornegay alleges that she took the insurance

 policy to the funeral home to pay for expenses and that

 plaintiff never produced any money taken from Ms. Dickinson’s

 accounts.    (Id.)   Ms. Kornegay was “never granted access to the

 apartment again” and went to the Public Administrator’s Office

 to inquire about becoming the administrator of the estate.

 (Id.)

             On September 24, 2019, upon filing of a petition from

 Wilford Kornegay (Ms. Peggy Kornegay’s son), the Surrogate’s

 Court ordered the Public Administrator to inspect decedent’s

 apartment to ascertain if the decedent had a last will and

 testament and take an inventory.          (See ECF No. 21-2, Exhibit C,


 3     The court may properly consider Ms. Peggy Kornegay’s answer in the
 prior action (Case No. 20-cv-1050) because plaintiff incorporated Ms.
 Kornegay’s answer into his instant operative complaint. (See Compl. ¶ 85.)


                                       8
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 9 of 55 PageID #: 379



 Order, Sept. 24, 2019, Case No. 2019-3698/A, Surr. Ct. King’s

 Cty.)    In or around October 2019, Ms. Peggy Kornegay stated that

 she inspected Ms. Dickinson’s apartment with officers from the

 Public Administrator’s Officer and although the decedent’s

 father’s will was found, no will by the decedent was discovered.

 (Id.)

             On November 8, 2019, “with no one appearing in

 opposition thereto,” the Surrogate’s Court issued a decree

 appointing defendant Charles Kornegay as the administrator of

 Ms. Dickinson’s estate.       (See Decree Appointing Administrator,

 Nov. 8, 2019, Case No. 2019-3698/A, Surr. Ct. King’s Cty.) 4            That

 same day, the Surrogate’s Court also issued a written Decision,

 stating:

             Jurisdiction has been obtained over all
             interested parties in this administration
             proceeding. No objections have been filed
             to the Petition and Petitioner appears to be
             competent to act as the administrator of the
             estate. Accordingly, Letters of
             Administration shall issue to the Petitioner
             upon duly qualifying.




 4     The court can and does properly take judicial notice of public records
 on file with the Kings County Surrogate’s Court. See, e.g., Lefkowitz v.
 Bank of New York, 676 F. Supp. 2d 229, 238–39 & n. 1 (S.D.N.Y. 2009) (taking
 judicial notice of Surrogate’s Court and state Supreme Court findings and
 decisions); Cavanaugh v. Geballe, No. 20-cv-00981 (KAD), 2021 WL 781796, at
 *2 (D. Conn. Mar. 1, 2021) (taking judicial notice of probate proceedings
 pending in the state of Connecticut); Black v. Wrigley, No. 16-cv-430 (CBA)
 (ST), 2017 WL 4402444, at *2 (E.D.N.Y. Sept. 30, 2017) (taking judicial
 notice of public records filed in connection with probate proceedings in
 state of Colorado).



                                       9
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 10 of 55 PageID #: 380



  (See Decision, Nov. 8, 2019, Case No. 2019-3698/A, Surr. Ct.

  King’s Cty.) 5   On November 12, 2019, the Surrogate’s Court issued

  Letters of Administration to Charles Kornegay, qualifying him as

  the administrator of the estate of Doris Dickinson.            (See ECF

  No. 21, Ex. B, Certificate of Appointment of Administrator.)

              In late November 2019, plaintiff alleges that

  defendant Charles Kornegay appeared at Ms. Dickinson’s apartment

  and allegedly proceeded to destroyed the informal documents

  described above.     (Compl. ¶¶ 92-95.)      Furthermore, defendant

  Charles Kornegay allegedly used his position as administrator of

  the estate to seize all the decedent’s assets, including a truck

  that had allegedly been purchased with plaintiff’s funds, but

  retained a title of ownership under the decedent’s name.             (Id.

  ¶¶ 91-95, 98.)     Plaintiff further alleges that he was not

  compensated for his work in caring for the decedent and managing

  her financial, medical, and real estate affairs.

              Plaintiff alleged the above facts in this second

  lawsuit, and common law claims for fraudulent misrepresentation,


  5     New York law defines a “personal representative” as “a person who has
  received letters to administer the estate of a decedent.” N.Y. Est. Powers &
  Trusts Law § 1-2.13. “Letters of administration, the document necessary to
  be deemed a personal representative of the decedent's estate, are granted by
  the Surrogate's Court. Under the Surrogate’s Court Procedure Act, the order
  of priority for granting letters of administration to distributees of a
  decedent who died intestate begins with the surviving spouse, followed by the
  children and then various other family relations.” Frometa v. Mar-Can
  Transp. Co., Inc., No. 21476/2018E, 2021 WL 1324223, at *6 (N.Y. Sup. Ct.
  Apr. 8, 2021) (citing N.Y. Surr. Ct. Proc. Act Law § 1001(1)). Any person to
  whom letters of administration have been issued is known as an
  “administrator” under New York law. N.Y. Surr. Ct. Proc. Act Law § 103(2).


                                       10
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 11 of 55 PageID #: 381



  fraudulent concealment, and tortious interference (Counts I-

  III), as well as breach of fiduciary duty, aiding and abetting

  breach of fiduciary duty, conversion, unjust enrichment, quantum

  meruit, and indebitatus assumpsit (Counts IV-IX).           (Compl. ¶ 9.)

  Plaintiff seeks a constructive trust, compensatory damages and

  punitive damages from defendants, “pecuniary compensation and

  pecuniary damages from the estate of Doris Dickinson,” treble

  damages against all defendants, and reasonable costs and

  expenses.    (Id. ¶¶ 113-120.)

     III. Defendants’ Motion to Dismiss

              On September 14, 2020, defendants filed a pre-motion

  conference request, seeking leave to file a motion to dismiss

  plaintiff’s complaint for failure to state a claim upon which

  relief could be granted pursuant to Federal Rule of Civil

  Procedure 12(b)(6).      (ECF. No. 10.)    Plaintiff opposed

  defendants’ request for a pre-motion conference in a letter

  dated September 24, 2020.       (ECF. No. 11.)    The court held a pre-

  motion conference on October 1, 2020, where the parties appeared

  to discuss defendants’ proposed motion to dismiss.           (See Minute

  Entry 10/1/2020.)     At the pre-motion conference, plaintiff

  Christopher McKie confirmed that he did not wish to amend his

  complaint and the court set a briefing schedule for defendants’

  motion to dismiss.     (Id.)    The defendants’ motion to dismiss was

  fully briefed on December 16, 2020.        (ECF No. 21.)     Plaintiff


                                       11
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 12 of 55 PageID #: 382



  filed an unauthorized sur-reply to defendants’ reply memorandum

  on December 22, 2020.      (ECF No. 22, Plaintiff’s Sur-reply.) 6

               Presently before the court is defendants’ motion to

  dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil

  Procedure 12(b)(6) for failure to state a claim.            (See ECF No.

  21.)     Specifically, defendants move to dismiss plaintiff’s

  complaint on the grounds that: (1) plaintiff has failed to

  plausibly allege that he was entitled to any part of the

  decedent’s estate as a matter of law; (2) plaintiff’s

  compensation claims fail as a matter of law; and (3) plaintiff’s

  fraud claims are conclusory and implausible, or otherwise fail

  as a matter of law.

                                LEGAL STANDARD

      I.    Federal Rule of Civil Procedure 12(b)(6)

               In evaluating defendant’s motion to dismiss under

  Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”), the

  court must accept all well-pleaded facts in the complaint as

  true and draw all reasonable inferences in plaintiff’s

  favor.     See Burch v. Pioneer Credit Recovery, Inc., 551 F.3d



  6     While defendants’ motion to dismiss was pending, plaintiff also filed
  an unauthorized motion for preliminary injunction seeking the appointment of
  a receiver and seeking injunctive relief against defendants. (ECF No. 15.)
  The court terminated plaintiff’s motion without prejudice and, at the request
  of plaintiff, scheduled another pre-motion conference to discuss plaintiff’s
  motion for a preliminary injunction. (See Dkt. Orders 10/23/2020,
  10/30/2020.) At a second pre-motion conference on November 5, 2020, the
  court advised plaintiff that the court would first decide defendants’ motion
  to dismiss. (Minute Entry 11/5/2020.)


                                       12
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 13 of 55 PageID #: 383



  122, 124 (2d Cir. 2008) (per curiam).         A claim survives a Rule

  12(b)(6) motion, however, only if the plaintiff alleges facts

  sufficient “to state a claim to relief that is plausible on its

  face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).           A

  claim is facially plausible “when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

  U.S. at 556).    A plaintiff must show “more than a sheer

  possibility that a defendant has acted unlawfully,” id., and

  cannot rely on mere “labels and conclusions” to support a claim,

  Twombly, 550 U.S. at 555.       If the plaintiff’s pleadings “have

  not nudged [his or her] claims across the line from conceivable

  to plausible, [the] complaint must be dismissed.”           (Id. at

  570.)    Where, as here, a plaintiff brings a claim of fraud, “a

  party must state with particularity the circumstances

  constituting fraud or mistake.”        Fed. R. Civ. P. 9.     See also

  N.Y. C.P.L.R. 3016 (McKinney) (“Where a cause of action or

  defense is based upon misrepresentation, fraud, mistake, willful

  default, breach of trust or undue influence, the circumstances

  constituting the wrong shall be stated in detail”).

              This court is mindful that “[a] document filed pro se

  is to be liberally construed, and a pro se complaint, however

  inartfully pleaded, must be held to less stringent standards


                                       13
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 14 of 55 PageID #: 384



  than formal pleadings drafted by lawyers.”         Erickson v. Pardus,

  551 U.S. 89, 94 (2007) (internal quotation marks and citations

  omitted).    Nonetheless, even though the court construes a pro se

  complaint liberally, the complaint must still “state a claim to

  relief that is plausible on its face” to survive a motion to

  dismiss.    Mancuso v. Hynes, 379 F. App’x 60, 61 (2d Cir. 2010)

  (summary order) (quoting Iqbal, 129 S. Ct. at 1949); see also

  Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (applying

  Twombly and Iqbal to pro se complaint).

              When addressing a Rule 12(b)(6) motion, the court is

  limited to reviewing the four corners of the complaint, any

  documents attached to that pleading or incorporated in it by

  reference, any documents that are “integral” to the plaintiff's

  allegations even if not explicitly incorporated by reference,

  and facts of which the court may take judicial notice.            See,

  e.g., Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007);

  Leonard F. v. Israel Disc. Bank, 199 F.3d 99, 107 (2d Cir.

  1999).   “Judicial notice may encompass the status of other

  lawsuits, including in other courts, and the substance of papers

  filed in those actions.”      Lefkowitz v. Bank of New York, 676 F.

  Supp. 2d 229, 249 (S.D.N.Y. 2009); see, e.g., Anderson v.

  Rochester–Genesee Reg'l Transp. Auth., 337 F.3d 201, 205 n.4 (2d

  Cir. 2003); Lefkowitz, 676 F. Supp. 2d at 238–39 & n.1 (taking




                                       14
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 15 of 55 PageID #: 385



  judicial notice of Surrogate’s Court and state Supreme Court

  findings and decisions).

     II.   Probate Exception to Federal Jurisdiction

              Even when diversity jurisdiction is present, federal

  courts lack jurisdiction under the “probate exception” where a

  complaint seeks to (1) “administer an estate, probate a will, or

  do any other purely probate matter” or (2) “to reach a res in

  the custody of a state court.”       Lefkowitz v. Bank of N.Y., 528

  F.3d 102, 106 (2d Cir. 2007) (internal quotation marks,

  alterations, and emphasis omitted).        The probate exception does

  not apply to actions that, although “intertwine[d]” with the

  probate action, “seek[ ] damages from Defendants personally

  rather than assets or distributions from [the] estate.” Id. at

  107–08 (holding plaintiff's breach of fiduciary duty, fraudulent

  misrepresentation, and fraudulent concealment claims were

  not barred under the probate exception).         But the probate

  exception does bar an action, even if presented as a claim

  seeking damages from a defendant personally, if it “seeks, in

  essence, disgorgement of [estate property] that remain[s] under

  control of the Probate Court” and if its resolution would

  require “the federal court ... to assert control over [that]

  property.”    Id. at 107.    In other words, the probate exception

  “prohibits federal courts from adjudicating claims relating to

  property over which a probate court has assumed jurisdiction,


                                       15
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 16 of 55 PageID #: 386



  regardless of whether that assumption of jurisdiction was

  proper.”    Pelczar v. Pelczar, 833 F. App’x 872, 875 n.6 (2d Cir.

  2020) (summary order).

              In determining whether a plaintiff seeks to reach

  a res under the custody or control of a state court, the Second

  Circuit contrasts claims seeking “in essence, a disgorgement of

  funds that remain under the control of the Probate Court,” with

  claims for “damages from Defendants personally rather than

  assets or distributions from [an] estate.”         See Lefkowitz, 528

  F.3d at 107-08.     “When the court-appointed executors of an

  estate take possession of property on its behalf, that property

  is deemed to be within the custody of the court that authorized

  them to do so.”     Architectural Body Research Found. v.

  Reversible Destiny Found., 335 F. Supp. 3d 621, 636 (S.D.N.Y.

  2018) (collecting cases).       Similarly, the probate exception

  applies to in personam claims that ask “the [d]istrict [c]ourt

  to undo specific actions already taken by the trustees during

  the period of probate administration that [the] [p]laintiffs

  disagree with.”     Mercer v. Bank of New York Mellon, N.A., 609 F.

  App’x 677, 680 (2d Cir. 2015) (summary order).

                                  DISCUSSION

              Plaintiff seeks relief for defendants’ alleged

  fraudulent misrepresentation, fraudulent concealment, and

  tortious interference (Counts I-III), as well as breach of


                                       16
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 17 of 55 PageID #: 387



  fiduciary duty, aiding and abetting breach of fiduciary duty,

  conversion, unjust enrichment, quantum meruit, and indebitatus

  assumpsit (Counts IV-IX).       (See generally Compl.)      Defendants

  move to dismiss plaintiff’s complaint for failing to state a

  claim under Federal Rules of Civil Procedure 12(b)(6).            For the

  reasons set forth below, the court GRANTS defendants’ motion to

  dismiss in its entirety.

     I.    Plaintiff Failed to Allege and Establish Diversity
           Jurisdiction

              If a court “determines at any time that it lacks

  subject-matter jurisdiction, the court must dismiss the action.”

  Fed. R. Civ. P. 12(h)(3); see also In Touch Concepts, Inc. v.

  Cellco P'ship, 788 F.3d 98, 101 (2d Cir. 2015) (stating that a

  court must dismiss an action “on its own initiative” pursuant to

  Rule 12(h)(3) if it determines that it lacks subject matter

  jurisdiction “because the limited subject-matter jurisdiction of

  the federal courts is a restraint on judicial power” (quoting

  Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006))); Lyndonville

  Sav. Bank & Tr. Co. v. Lussier, 211 F.3d 697, 700–01 (2d Cir.

  2000) (“[F]ailure of subject matter jurisdiction is not waivable

  and may be raised at any time by a party or by the court sua

  sponte. If subject matter jurisdiction is lacking, the action

  must be dismissed.”).




                                       17
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 18 of 55 PageID #: 388



              For purposes of diversity jurisdiction, “the legal

  representative of the estate of a decedent shall be deemed to be

  a citizen only of the same State as the decedent[.]”           28 U.S.C.

  § 1332(c)(2); see also Johnson v. Smithsonian Inst., 4 F. App’x

  69, 71 (2d Cir. 2001) (summary order) (observing that for

  purposes of 28 U.S.C. § 1332(c)(2) citizenship of decedent

  determined “at the time of his death”); Romeo v. Aid to the

  Developmentally Disabled, Inc., No. 11-cv-6340 (JS)(GRB), 2015

  WL 10742764, at *3 (E.D.N.Y. Jan. 7, 2015) (“It is well settled

  that the legal representative of a decedent’s estate is deemed

  to have the same citizenship as the decedent.”).

              In this case, plaintiff brought suit against “the

  Estate’s Administrator,” defendant Charles Kornegay.           (Compl. at

  1.)   Because the suit is brought against defendant in his

  official capacity as the administrator of the estate, defendant

  Charles Kornegay’s citizenship is the same as the decedent.            See

  28 U.S.C. § 1332(c)(2).      It is undisputed that the decedent

  passed away in her apartment in Brooklyn on September 11, 2019

  and that her domicile was in New York.         (Compl. ¶ 76.)

              Although plaintiff alleges that Mr. Kornegay is a

  citizen of South Carolina (Compl. ¶ 6), for purposes of

  diversity jurisdiction, Mr. Kornegay is deemed to be a citizen

  of New York under 28 U.S.C. § 1332(c)(2).         See, e.g., New York

  Life Ins. Annuity Corp. v. Ashworth, No. 12-cv-215, 2014 WL


                                       18
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 19 of 55 PageID #: 389



  12717647, at *3 n.2 (D. Vt. Apr. 7, 2014) (treating defendant

  administrator as a citizen of the state where the decedent was a

  resident); cf. Tarka v. Greenfield Stein & Senior, LLP, No. 00–

  cv–1262, 2000 WL 1121557, at *6 (S.D.N.Y. 2000) (“Although she

  is a Connecticut resident, plaintiff is deemed to be a citizen

  of New York while acting in her capacity as administratrix of

  the Estate of her late mother, who was a New York resident.”).

  Moreover, plaintiff also brought suit against the Estate of

  Doris Dickinson, which is also a New York resident by reference

  to Ms. Dickinson’s domicile.       See Shakour v. Fed. Republic of

  Germany, 199 F. Supp. 2d 8, 14 (E.D.N.Y. 2002) (“The citizenship

  of the Hollingsworth Estate for purposes of diversity

  jurisdiction is determined by reference to the decedent’s

  domicile.”).    Accordingly, because plaintiff and some defendants

  are citizens of the same state, the court lacks subject matter

  jurisdiction to adjudicate this case, and the case must be

  dismissed for lack of subject matter jurisdiction.

     II.   The Probate Exception Divests this Court of Jurisdiction

              Furthermore, even if plaintiff properly established

  diversity jurisdiction, six of plaintiff’s claims (Counts IV-IX)

  are barred by the probate exception.        A federal court should

  decline subject matter jurisdiction under the probate exception

  only if a plaintiff seeks to: (1) administer an estate, probate

  a will, or accomplish any other purely probate matter; or (2)


                                       19
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 20 of 55 PageID #: 390



  reach a res in the custody of a state court.          Lefkowitz, 528

  F.3d at 106 (citing Marshall v. Marshall, 547 U.S 293, 312

  (2006)).

              A court assessing whether a plaintiff seeks to reach a

  res controlled by a state court “must examine the substance of

  the relief that [the plaintiff is] seeking, not the labels they

  have used.”    Mercer, 609 F. App'x at 679.       As plaintiff notes,

  the Second Circuit has permitted claims that sought “damages

  from Defendants personally rather than assets or distributions

  from either estate” to proceed in the district court.

  Lefkowitz, 528 F.3d at 107-08; (see Pl. Mem. at 2-3).

  Nonetheless, the Second Circuit also dismissed claims under the

  probate exception that sought “to mask in claims for federal

  relief [plaintiff’s] complaints about the maladministration of

  her parent’s estates.”      Id. at 107.    Critically, the Lefkowitz

  court held that the probate exception applied to claims that

  sought, “in essence, a disgorgement of funds” controlled by the

  probate court.     Id.   “When the court-appointed executors of an

  estate take possession of property on its behalf, that property

  is deemed to be within the custody of the court that authorized

  them to do so.”     Architectural Body Research Found., 335 F.

  Supp. 3d at 636 (collecting cases).

              Here, plaintiff argues that -- in contrast to his

  claims in the first complaint asking to be named the rightful


                                       20
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 21 of 55 PageID #: 391



  beneficiary of the estate and for an injunction staying the

  Surrogate Court’s proceedings -- his new claims in the instant

  complaint neither ask this court to dispose of property that is

  in the custody of a state probate court nor take over the

  administration of estate assets pending in probate courts.

  (Compl. ¶ 100.)     Rather, plaintiff seeks to “vindicate his

  rights” against defendants who, “conspir[ed] together [and]

  engaged in a number of seedy, dishonest, and treacherous tactics

  designed to obtain Doris Dickinson’s estate and deprive

  Plaintiff of benefits that [plaintiff] is entitled to.”            (Pl.

  Mem. at 4.)

              Nonetheless, even though plaintiff styles his claims

  as seeking in personam damages from defendants in their

  individual capacities (see Compl. ¶¶ 101-111), the court

  concludes that the gravamen of plaintiff’s claims in Counts IV-

  IX is that defendants obtained assets based on defendant Charles

  Kornegay’s illegitimate designation as administrator of the

  decedent’s estate and defendant Kornegay’s actions as

  administrator of the estate.       Accordingly, although some courts

  in this Circuit have held that certain “in personam” claims may

  proceed even in light of the probate exception, see Yien-Koo

  King v. Wang, No. 14-cv-7694 (JFK), 2018 WL 1478044, at *8

  (S.D.N.Y. Mar. 26, 2018); Bartone v. Podbela, No. 17-cv-03039

  (ADS) (GRB), 2018 WL 1033250, at *6 (E.D.N.Y. Feb. 23, 2018),


                                       21
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 22 of 55 PageID #: 392



  this court, having reviewed the plaintiff’s complaint, documents

  incorporated into the complaint, and matters subject to judicial

  notice, concludes that looking beyond the “labels [plaintiff

  has] used” to recast Counts IV-IX, plaintiff ultimately seeks to

  disgorge funds from the decedent’s estate, not recover damages

  from defendants personally and, in doing so, undo actions

  already taken by the Surrogate’s Court.         Mercer, N.A., 609 F.

  App’x at 679.    For the reasons set forth below, the court

  concludes that it is divested of subject matter jurisdiction

  under the probate exception as to plaintiff’s Counts IV-IX.

           A. Breach of Fiduciary Duty (Counts IV-V)

              Turning to the complaint, plaintiff’s claims alleging

  breach of fiduciary duty (Count IV) and aiding and abetting

  breach of fiduciary duty (Count V), for example, are

  substantially claims sought against the estate.          In arguing that

  his claims are not barred by the probate exception, plaintiff’s

  reliance on Lefkowitz is misplaced.        (See Pl. Mem. at 2 n.1, 9.)

  Although the Second Circuit has stated “the probate exception

  can no longer be used to dismiss ‘widely recognized tort[s]’

  such as breach of fiduciary duty or fraudulent misrepresentation

  merely because the issues intertwine with claims proceeding in

  state court,” Lefkowitz, 528 F.3d at 108 (citing Marshall, 126

  S.Ct. at 1748), the facts in the instant case show that




                                       22
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 23 of 55 PageID #: 393



  plaintiff ultimately seeks disgorgement of the decedent’s estate

  in contravention of the Surrogate’s Court’s rulings.

              In the instant case, plaintiff’s breach of fiduciary

  duty claims more than “intertwine” with the Surrogate’s Court’s

  proceeding; specifically, plaintiff alleges that defendant

  Charles Kornegay breached his fiduciary duty as administrator of

  the decedent’s estate through a “myriad acts of bad faith as

  evidenced by their clear intent to unjustly enrich themselves.”

  (Compl. ¶ 108.)     Moreover, defendant Irene Kornegay “aided and

  abetted” Charles Kornegay in breaching his fiduciary duty to the

  estate of Doris Dickinson, and in depriving Plaintiff of

  benefits that he is entitled to.          (Compl. ¶ 103.)   In his

  opposition to defendants’ motion to dismiss, plaintiff asserts

  that defendants breached their fiduciary duty “to ensure that

  [the decedent’s] estate was distributed in accordance with her

  wishes and intent” -- that is -- to leave the estate in its

  entirety to plaintiff himself.       (Pl. Mem. at 40.)      Plaintiff

  asserts that defendants “were well aware of Mrs. Dickinson's

  wishes . . . [to] leav[e] her estate to him.”          (Id.)

              Thus, plaintiff’s fiduciary duty claims, although

  fashioned as in personam claims against defendants, would

  functionally have this court undo the Surrogate’s Court’s

  rulings in issuing Letters of Administration to defendant

  Charles Kornegay and undermine the Surrogate’s Court’s official


                                       23
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 24 of 55 PageID #: 394



  actions.    See Byers v. McAuley, 149 U.S. 608, 615 (1893) (“An

  administrator appointed by a state court is an officer of that

  court[;] [h]is possession of the decedent’s property is a

  possession taken in obedience to the orders of that court; it is

  the possession of the court . . . [and] it is a possession which

  cannot be disturbed by any other court.”); see also Groman v.

  Cola, No. 07-cv-2635 (RPP), 2007 WL 3340922, at *6 (S.D.N.Y.

  Nov. 7, 2007) (noting that certain assets remained “in the

  possession of the Estate and its executors, who are officers

  appointed by the Surrogate’s Court . . . [and accordingly, the

  assets] are in the possession and control of the Surrogate’s

  Court”).

              Here, plaintiff’s fiduciary duty claims ultimately

  rely on the theory that defendants’ fiduciary duty was to carry

  out Ms. Dickinson’s unwritten testamentary intent to provide

  plaintiff assets from the estate, and thus, plaintiff’s

  fiduciary duty claims seek to undermine official actions taken

  by the Surrogate’s Court and award to plaintiff assets from the

  decedent’s estate (i.e., reach a res under the custody or

  control of the Surrogate’s Court).        Thus, plaintiff’s fiduciary

  duty claims seeking damages are based on plaintiff’s theory that

  defendants, in substance, mishandled estate assets by not

  distributing the assets to plaintiff and the claims are

  accordingly barred by the probate exception.          See Mitchell v.


                                       24
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 25 of 55 PageID #: 395



  Brownie, No. 19-cv-06393 (EK)(ST), 2021 WL 1131560, at *3-4

  (E.D.N.Y. Mar. 5, 2021) (dismissing fiduciary duty claims under

  the probate exception where plaintiff sought, in substance, to

  return to plaintiff allegedly mishandled funds belonging to the

  estate (collecting cases)), report and recommendation adopted,

  No. 19-cv-6393 (EK)(ST), 2021 WL 1124602 (E.D.N.Y. Mar. 24,

  2021); see also Mercer, 609 F. App’x at 679 (affirming dismissal

  of plaintiff’s breach of fiduciary duty claim because

  plaintiff’s claim, although “styled” as an “in personam” claim

  against defendants, sought in substance to undo specific actions

  taken by the trustees during the probate administration period).

           B. Conversion (Count VI)

              Plaintiff’s conversion claim (Count VI) is similarly

  deficient and barred by the probate exception.          Under New York

  law, “[t]he tort of conversion is established when one who owns

  and has the right to possession of personal property proves that

  the property is in the unauthorized possession of another who

  has acted to exclude the rights of the owner.”          Angiolillo v.

  Christie's, Inc., 103 N.Y.S.3d 244, 260–61 (N.Y. Sup. Ct. 2019);

  accord Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403-04

  (2d Cir. 2006) (“According to New York law, ‘[c]onversion is the

  unauthorized assumption and exercise of the right of ownership

  over goods belonging to another to the exclusion of the owner's

  rights.’” (alteration in original)).        In the complaint,


                                       25
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 26 of 55 PageID #: 396



  plaintiff alleges that defendants have “conspired with each

  other to convert and defraud Doris Dickinson's estate.”            (Compl.

  ¶ 108.)    Thus, even though plaintiff seeks monetary damages, to

  grant relief under plaintiff’s conversion claim, this court

  would have to find that plaintiff possesses a right of ownership

  over the decedent’s estate’s assets, contrary to the Surrogate’s

  Court’s rulings.     Under these circumstances, the probate

  exception precludes the plaintiff’s conversion claim.           See

  Bollenbach v. Haynes, No. 18-cv-997, 2019 WL 1099704, at *3–4

  (S.D.N.Y. Mar. 8, 2019) (concluding that plaintiff’s claims for

  damages “essentially sound[ing] in conversion” were barred by

  the probate exception for attempting to divert assets already

  under supervision of the Surrogate’s Court).

            C. Unjust Enrichment, Quantum Meruit, and Indebitatus
               Assumpsit (Counst VII-IX)

              Plaintiff alleges that defendants “have sought to

  enrich themselves by unjustly claiming, seizing, and retaining

  control over Mrs. Dickinson’s estate contrary to Mrs.

  Dickinson’s wishes, in addition to exerting control over

  Plaintiff’s property, all at the expense of Plaintiff’s

  entitlement to money owed to him and benefit that he is due from

  the estate’s assets.”      (Compl. ¶ 106.)     For relief, plaintiff

  seeks “the imposition of a constructive trust” based on

  defendants’ “attempt to unjustly enrich themselves at the



                                       26
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 27 of 55 PageID #: 397



  expense of Plaintiff and the estate of Doris Dickinson.”            (Id. ¶

  110.)   Similar to his conversion claim, plaintiff’s unjust

  enrichment claim requests, in substance, that this court

  invalidate the administration of the estate and/or assert

  control over assets of the estate.        Indeed, plaintiff expressly

  alleges that defendants enriched themselves “by unjustly

  claiming, seizing, and retaining control over Plaintiff’s

  property” owed to him from the estate.         (Id. ¶ 106.)

              As discussed above, however, the Surrogate’s Court

  issued Letters of Administration to defendant Charles Kornegay

  as the administrator of the decedent’s estate and, accordingly,

  any action taken by defendant Kornegay reflects the Surrogate’s

  Court’s authority.     Thus, an imposition of a constructive trust

  under these circumstances would require this court to

  exercise in rem jurisdiction over property under the custody and

  control of the Surrogate’s Court, in violation of the probate

  exception.    See Bartone, 2018 WL 1033250, at *6 (an imposition

  of a constructive trust would require this Court to exercise in

  rem jurisdiction over property); Yien-Koo King, 2018 WL 1478044,

  at *8 (“[B]ecause the property and assets of the Estate are

  under the control of the Surrogate’s Court, the probate

  exception applies to Plaintiffs' claims for constructive

  trust.”); Guthartz v. Guthartz, No. 07-cv-4804 (JS)(WDW), 2008

  WL 11449329, at *3-4 (E.D.N.Y. Sept. 2, 2008) (concluding that


                                       27
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 28 of 55 PageID #: 398



  plaintiff’s attempt to impose a constructive trust on res in the

  custody of the Surrogate’s Court violated the probate

  exception).

              Plaintiff’s quantum meruit claim is also barred by the

  probate exception for substantially similar reasons.           “To state

  a claim for quantum meruit, a plaintiff must allege: (1) the

  plaintiff rendered services to defendant, (2) the defendant

  accepted such services, (3) the plaintiff expected reasonable

  compensation, and (4) the reasonable value of such services.”

  Magnacoustics, Inc. v. Integrated Computer Sols., Inc., No. 17-

  cv-4967 (RER), 2020 WL 4041310, at *10 (E.D.N.Y. July 17, 2020).

  Here, plaintiff alleges that defendants “interfered with

  Plaintiff’s entitlement to be compensated . . . [and plaintiff]

  is entitled to quantum meruit recovery from the estate of Doris

  Dickinson.”    (Compl. ¶ 109.)     Further, plaintiff seeks

  “pecuniary compensation and pecuniary damages from the estate of

  Doris Dickinson, along with equitable damages based on his

  quantum meruit recovery claim against Mrs. Dickinson's estate.”

  (Id. ¶ 117.)    Plaintiff concedes that he seeks a direct recovery

  from the decedent’s estate and, thus, his quantum meruit claim

  is barred by the probate exception.

              Finally, for substantially the reasons stated above,

  plaintiff’s common law claim for indebitatus assumpsit (money

  had and received) is similarly barred by the probate exception.


                                       28
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 29 of 55 PageID #: 399



  Plaintiff alleges that he is “entitled to relief in the form of

  indebitatus assumpsit against the estate of Doris Dickinson” for

  alleged breach of contract and tortious interference by the

  defendants.    (Compl. ¶ 111.)     Plaintiff’s claim thus seeks

  relief against the estate and consequently requests that this

  court exercise jurisdiction over res under the control of the

  Surrogate’s Court.

              Ultimately, as discussed above, plaintiff’s redrawn

  complaints in Counts IV-IX, although styled as “in personam”

  claims against defendants, cannot circumvent the probate

  exception.    See Mercer, 609 F. App'x at 680 (concluding that

  plaintiff’s claims for breach of fiduciary duty, breach of

  contract, and breach of the duty of loyalty could not be

  maintained because they essentially “are asking the District

  Court to undo specific actions already taken by the trustees

  during the period of probate administration that plaintiffs

  disagree with” while “another court is already exercising

  control over the trust”); Lefkowitz, 528 F.3d at 107 (concluding

  that plaintiff’s claims for conversion and unjust enrichment,

  among others, were an attempt “to mask in claims for federal

  relief her complaints about the maladministration of her

  parent’s estates, which have been proceeding in probate courts”

  and which would require the federal court “to assert control

  over property that remains under the control of the state


                                       29
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 30 of 55 PageID #: 400



  courts”); Fisch v. Fisch, No. 14-cv-1516 (NSR), 2014 WL 5088110,

  at *3 (S.D.N.Y. Sept. 23, 2014) (concluding that plaintiff’s

  claim ran afoul of the probate exception because “while styled

  as a claim seeking actual damages from Defendant, his claim is

  really against the estate itself. Plaintiff is essentially

  seeking a declaration from this Court that a portion of the

  estate (or its equivalent amount of money) should go to him

  instead of to Defendant”); Bollenbach, 2019 WL 1099704, at *5

  (concluding that plaintiff’s claims for damages were “at their

  core predicated” on the decedent’s designation of the defendant

  as beneficiary and defendant’s receipt of assets upon decedent’s

  death).

              Indeed, this court’s conclusion that plaintiff’s

  claims “in essence, [seek] a disgorgement of funds that remain

  under the control of the Probate Court,” Lefkowitz, 528 F.3d at

  107-08, is reinforced by the fact that plaintiff filed a motion

  for a preliminary injunction while defendants’ motion to dismiss

  was pending, seeking to enjoin defendants from selling,

  transferring, or otherwise encumbering assets of the decedent’s

  estate.   (ECF No. 15.)     Thus, although plaintiff asserts that

  his claims are not barred by the probate exception, plaintiff’s

  motion for injunctive relief against disposition of the estate’s




                                       30
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 31 of 55 PageID #: 401



  assets is inconsistent with his contention that he only seeks

  “in personam” damages against defendants. 7

              Most recently, on July 22, 2021, plaintiff filed a

  motion for “expedited disposition” and requested that this court

  promptly proceed with considering the merits of defendants’

  motion to dismiss.      (See ECF No. 23, Plaintiff’s Request for

  Expedited Disposition on Civil Matter Currently Before the Court

  (“Mot. to Expedite”).)      In addition to repeating arguments in

  plaintiff’s opposition brief, plaintiff also admits that “the

  relief that Plaintiff seeks is in the form of tangible assets

  that can be readily liquidated.”          (Id. at 7.)   Thus, like his

  motion for injunctive relief, plaintiff’s latest motion for an

  expedited decision confirms that plaintiff’s purported in

  personam claims are claims against disposition of the estate’s

  assets. 8




  7     In relevant part, plaintiff requested that this court “issue a lien, an
  ex parte temporary restraining order, and a prejudgment attached against all
  assets (including but not limited to the properties located at 733 and 737
  Sheffield Avenue in Brooklyn, New York, along with all other real properties,
  bank account(s), investment instrument(s), dividends, and annuities)
  belonging to, and derived from, the Estate of Doris Dickinson.” (ECF No. 15,
  at 1.) Thus, plaintiff’s own motion showed that he ultimately sought to
  assert control over the decedent’s assets during the course of this
  litigation.
  8     For the reasons discussed in this decision and contrary to plaintiff’s
  assertion, the court declines to convert defendants’ motion to dismiss into a
  motion for summary judgment because a review of the plaintiff’s complaint,
  documents incorporated into the complaint, and matters subject to judicial
  notice can resolve defendants’ motion to dismiss. (See Mot. to Expedite at
  6.)


                                       31
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 32 of 55 PageID #: 402



              For the reasons stated above and consistent with

  precedent in this Circuit, this court concludes that the probate

  exception divests this court of subject matter jurisdiction over

  Counts IV-IX.     See Lyndonville Sav. Bank & Tr. Co. v. Lussier,

  211 F.3d 697, 700–01 (2d Cir. 2000) (“[F]ailure of subject

  matter jurisdiction is not waivable and may be raised at any

  time by a party or by the court sua sponte.           If subject matter

  jurisdiction is lacking, the action must be dismissed”). 9

              Nonetheless, plaintiff also alleges in personam claims

  likely not barred by the probate exception against defendants in

  Counts I-III: fraudulent misrepresentation (Count I), fraudulent

  concealment (Count II), and tortious interference (Count III).

  In Counts I-III, plaintiff alleges that defendants, in their




  9     Plaintiff also cannot remedy the present defects by arguing that there
  is no longer an active case pending in the Surrogate’s Court, as was
  represented at the pre-motion conference. See Mitchell v. Brownie, No. 19-
  cv-06393 (EK)(ST), 2021 WL 1131560, at *3 (E.D.N.Y. Mar. 5, 2021), report and
  recommendation adopted, No. 19-cv-6393 (EK)(ST), 2021 WL 1124602 (E.D.N.Y.
  Mar. 24, 2021) (concluding that for jurisdictional purposes, the fact that
  Surrogate’s Court was no longer actively administering the case did not bar
  application of the probate exception); see also Grupo Dataflux v. Atlas Glob.
  Grp., L.P., 541 U.S. 567, 570 (2004) (“the jurisdiction of the court depends
  upon the state of things at the time of the action brought”) (quoting Mollan
  v. Torrance, 22 U.S. 537, 539 (1824)); Mandell v. Dolloff, No. 17-cv-01282
  (MPS), 2018 WL 3553343, at *4 (D. Conn. July 24, 2018) (concluding that the
  probate exception applies to plaintiff’s claims “for breach of contract,
  declaratory judgment, and constructive trust, because exercising jurisdiction
  over these claims and providing the relief [plaintiff] seeks would lead this
  Court to dispose of property that was under the control of the probate court
  when this case was filed” (emphasis added)). Indeed, after the complaint in
  this action was filed, plaintiff filed a motion for a preliminary injunction
  to enjoin defendants from selling, transferring, or otherwise encumbering
  assets of the decedent’s estate. (ECF No. 15.) Thus, for jurisdictional
  purposes, the Surrogate's Court had control over the assets of the decedent’s
  estate’s at the time this lawsuit was filed.



                                       32
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 33 of 55 PageID #: 403



  individual capacities, destroyed informal documents that evinced

  the decedent’s relationship with plaintiff as well as the

  decedent’s intentions to bequeath plaintiff her estate.            These

  claims are considered below.

     III. Failure to State a Claim 12(b)(6)

              Even if the probate exception did not apply, the court

  would still dismiss the complaint because plaintiff failed to

  state a plausible claim upon which the court may grant relief.

  Accordingly, for the reasons set forth below, the court

  dismisses plaintiff’s complaint with prejudice.

           A. Breach of Fiduciary Duty (Counts IV-V)

              As to plaintiff’s breach of fiduciary duty claims

  (Counts IV-V), plaintiff failed to state a claim upon which

  relief could be granted.      “To plead a claim of breach of

  fiduciary duty successfully under New York law, a plaintiff must

  demonstrate both a fiduciary relationship between the parties

  and a breach of the duty implied in connection with such a

  relationship.”     Musalli Factory For Gold & Jewellry v. JPMorgan

  Chase Bank, N.A., 261 F.R.D. 13, 26 (S.D.N.Y. 2009).           Even

  construing all inferences in plaintiff’s favor, as this court

  must when reviewing a motion to dismiss under Rule 12(b)(6), the

  complaint does not allege plausible facts that establish a

  breach of the fiduciary relationship between defendants and the

  decedent’s estate.


                                       33
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 34 of 55 PageID #: 404



              Specifically, plaintiff’s assertion that defendant

  Charles Kornegay breached his fiduciary duty as administrator of

  Doris Dickinson’s estate” by committing “myriad acts of bad

  faith” is implausible and contradicted by other documents

  incorporated into the complaint.          See Brown v. New York City

  Hous. Auth., No. 05-cv-10332 (VM), 2006 WL 1378599, at *1

  (S.D.N.Y. May 17, 2006) (“[W]here allegations set out in the

  complaint are contradicted by other matters asserted or by

  materials attached to or incorporated by reference in the

  complaint, the Court is not obliged to credit the allegations in

  the complaint.”); Kardovich v. Pfizer, Inc., 97 F. Supp. 3d 131,

  140 (E.D.N.Y. 2015).

              On September 24, 2019, the Surrogate’s Court’s issued

  an order, directing the Public Administrator to inspect

  decedent’s apartment to ascertain if the decedent had a last

  will and testament and take an inventory.          (See ECF No. 21-2,

  Exhibit C, Order, Sept. 24, 2019, Case No. 2019-3698/A, Surr.

  Ct. King’s Cty.)     Ms. Peggy Kornegay attests that she

  accompanied individuals from the Public Administrator’s Office

  to search Ms. Dickinson’s apartment and she did not discover a

  will by the decedent.      (See P. Kornegay Answer.)       Although

  plaintiff asserts that in late November 2019, defendants entered

  Ms. Dickinson’s apartment and unlawfully shredded documents

  taken from the apartment, the Surrogate’s Court’s records show


                                       34
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 35 of 55 PageID #: 405



  that defendant Charles Kornegay was officially appointed

  administrator of the decedent’s estate, without opposition, on

  November 8, 2019.     (See Decree Appointing Administrator, Nov. 8,

  2019, Case No. 2019-3698/A, Surr. Ct. King’s Cty.)           Furthermore,

  on November 12, 2019, the Surrogate’s Court issued Letters of

  Administration to Charles Kornegay, qualifying him as the

  administrator of the estate of Doris Dickinson.          (See ECF No.

  21, Ex. B, Certificate of Appointment of Administrator.)            Thus,

  any action defendant Charles Kornegay took in “late” November

  2019, as alleged by plaintiff, constituted official action by

  the administrator authorized by the Surrogate’s Court that

  defendant Charles Kornegay took in his official capacity as the

  administrator of the estate.

              For these reasons, any fiduciary relationship that

  existed between defendants and the decedent’s estate was

  approved by the Surrogate’s Court.        As discussed in Ms. Peggy

  Kornegay’s affidavit in the prior action, pursuant to a

  September 24, 2019 court order, the Public Administrator

  conducted a search of Ms. Dickinson’s apartment and the

  decedent’s will was not found.       (See P. Kornegay Answer at 1.)

  Thus, as plaintiff concedes, Ms. Dickinson died intestate and

  Letters of Administration were properly issued to her brother,

  defendant Charles Kornegay, as prescribed by New York law.            See

  N.Y. Surr. Ct. Proc. Act Law § 1001(1) (establishing order of


                                       35
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 36 of 55 PageID #: 406



  priority of intestate descendants who may be eligible and

  qualify for letters of administration); Matter of Piotrowski, 89

  N.Y.S.3d 852, 854 (N.Y. Sur. Ct. Rockland Cty. 2018) (explaining

  that letters of administration should be issued to persons who

  are distributees of an intestate decedent, and who are eligible

  and qualify).    As the official administrator of the estate,

  defendant Charles Kornegay did not violate his fiduciary duty by

  entering the decedent’s apartment and shredding documents during

  the course of administering the decedent’s estate after a search

  by the Public Administrator did not locate a will by the

  decedent.    Nor did defendant violate a fiduciary duty by

  refusing to distribute assets to plaintiff, in the absence of

  documentation providing plaintiff the right to the estate’s

  assets.

              Most importantly, plaintiff’s disagreements with the

  administration of Ms. Dickinson’s estate should have and could

  have been raised before the Surrogate’s Court.          The public

  records from the Surrogate’s Court confirm that plaintiff did

  not oppose the issuance of Letters of Administration to

  defendant Charles Kornegay, even though plaintiff has asserted

  that he was aware of the state court probate proceedings.            (See

  Decree Appointing Administrator, Nov. 8, 2019, Case No. 2019-

  3698/A, Surr. Ct. Kings Cty.)       The Second Circuit has explained

  that the New York Surrogate’s Courts:


                                       36
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 37 of 55 PageID #: 407



              [E]xercise full and complete general
              jurisdiction in law and in equity to
              administer justice in all matters relating
              to estates and the affairs of decedents, and
              upon the return of any process to try and
              determine all questions, legal or equitable,
              arising between any or all of the parties to
              any action or proceeding

  Moser v. Pollin, 294 F.3d 335, 345 (2d Cir. 2002) (citing N.Y.

  Surr. Ct. Proc. Act Law § 201(3)).          Thus, although he was aware

  of the state court proceedings, plaintiff did not seek relief

  from the state courts, which can review claims similar to those

  alleged in this federal lawsuit.          See In re Beharrie, 924

  N.Y.S.2d 451, 452 (2d Dep’t 2011) (reviewing appeal from motion

  to revoke letters of administration issued by the Surrogate’s

  Court); In re Est. of Gulbrandsen, 816 N.Y.S.2d 695, 2006 WL

  887737 (N.Y. Sur. Ct. Dutchess Cty. 2006) (considering

  opposition to issuance of preliminary letters testamentary to

  “best friend” of the executrix of the estate); cf. In re

  Dunham's Will, 150 N.Y.S. 692, 693 (1st Dep’t 1914) (considering

  allegations that a probated will was obtained by undue influence

  and that a prior will was destroyed).

              Instead of filing his objections in the Surrogate’s

  Court, plaintiff filed an action in federal court seeking, among

  other things, a preliminary injunction to halt “all proceedings

  brought against the estate of Doris Dickinson” and a declaratory

  judgment declaring that plaintiff is “the rightful beneficiary



                                       37
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 38 of 55 PageID #: 408



  of Doris Dickinson’s estate.”       (See Case No. 20-cv-1050, ECF No.

  1, Complaint ¶¶ 116-17.)      As discussed above, however, by

  failing to participate in the Surrogate’s Court’s proceedings

  and filing multiple lawsuits before the federal courts,

  plaintiff has attempted to circumvent the Surrogate’s Court’s

  rulings and unlawfully reach assets within the decedent’s estate

  in violation of the probate exception.         The Surrogate’s Court

  decreed that defendant Charles Kornegay serve as the official

  administrator of the estate and issued Letters of Administration

  to the defendant.     (See Decree Appointing Administrator, Nov. 8,

  2019, Case No. 2019-3698/A, Surr. Ct. King’s Cty.)           Accordingly,

  because plaintiff has established no legal right to the assets

  in decedent’s estate, defendant Charles Kornegay did not breach

  a fiduciary duty owed to the decedent’s estate and defendant

  Irene Kornegay also did not aid and abet any breach of fiduciary

  duty.   For these reasons, plaintiff’s breach of fiduciary duty

  claims are contradicted by the record and fail to state

  plausible claims for relief.

           B. Conversion (Count VI)

              As discussed above, under New York law, “[c]onversion

  is the unauthorized assumption and exercise of the right of

  ownership over goods belonging to another to the exclusion of

  the owner’s rights.”      DeVito v. Neiman, No. 19-cv-5099 (ARR)

  (RML), 2021 WL 2910195, at *2 (E.D.N.Y. July 9, 2021).            “Where


                                       38
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 39 of 55 PageID #: 409



  one is rightfully in possession of property, one’s continued

  custody of the property and refusal to deliver it on demand of

  the owner until the owner proves his or her right to it does not

  constitute a conversion.”       Coughlan v. Jachney, 473 F. Supp. 3d

  166, 201 (E.D.N.Y. 2020) (quoting Green Complex, Inc. v. Smith,

  968 N.Y.S.2d 128, 131 (2d Dep’t 2013)).         For the reasons

  previously discussed, defendants are “rightfully in possession”

  of the property of the decedent’s estate and plaintiff cannot

  sustain an action for conversion until he proves his right of

  ownership over the property.       Coughlan, 473 F. Supp. 3d at 201.

  Because plaintiff has not set forth any plausible factual

  allegations indicating ownership of property in the estate and

  in light of the Surrogate’s Court’s official rulings, the court

  concludes that plaintiff’s conversion claim fails to state a

  claim upon which relief can be granted.

           C. Unjust Enrichment, Quantum Meruit, and Indebitatus
              Assumpsit (Counts VII-IX)

              Under New York law, quantum meruit and unjust

  enrichment claims may be considered together as a “single quasi

  contract claim.”     Mid–Hudson Catskill Rural Migrant Ministry,

  Inc. v. Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 2005)

  (citation omitted); see also Napoli v. 243 Glen Cove Ave.

  Grimaldi, Inc., 397 F. Supp. 3d 249, 272 (E.D.N.Y. 2019)

  (finding New York law allows “[c]laims for unjust enrichment and



                                       39
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 40 of 55 PageID #: 410



  quantum meruit [to] . . . be analyzed as a single quasi-contract

  claim”).    A claim of money had and received also “sounds in

  quasi contract.”     Rocks & Jeans, Inc. v. Lakeview Auto Sales &

  Serv., Inc., 584 N.Y.S.2d 169, 170 (1st Dep’t 1992).           Such

  claims “[a]re not separate causes of action under New York law,

  but are instead conceptualized as different facets of a single

  quasi contract cause of action and should be treated as such.”

  DeSilva v. North Shore-Long Island Jewish Health Sys., Inc., No.

  10-cv-1341, 2012 WL 748760, at *9 n.12 (E.D.N.Y. Mar. 7, 2012).

              New York’s General Obligations Law § 5-701(a)(10) (the

  “Statute of Frauds”) adds an additional layer to the allegations

  and proof a plaintiff must offer to pursue a claim either in

  quantum meruit or for unjust enrichment.         By its plain language,

  the requirement in the Statute of Frauds that every “agreement,

  promise or undertaking” be in writing, or else it is void,

  applies equally “to a contract implied in fact or in law to pay

  reasonable compensation.”       N.Y. Gen. Oblig. Law § 5-701(a)(10)

  (emphasis added); see Morgenweck v. Vision Cap. Advisors, LLC,

  410 F. App’x 400, 402 n.1 (2d Cir. 2011) (summary order) (“It is

  well settled that under New York law a plaintiff may not escape

  the Statute of Frauds by attaching the label ‘quantum meruit’ or

  ‘unjust enrichment’ or ‘promissory estoppel’ to the underlying

  contract claim.” (citing cases)); Alkholi v. Macklowe, No. 20-

  1961-CV, 2021 WL 1731814, at *3 (2d Cir. May 3, 2021) (The


                                       40
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 41 of 55 PageID #: 411



  “Statute [of Frauds] clearly applies as a defense to claims for

  unjust enrichment and quantum meruit.”).

              Here, plaintiff asserts that he is entitled to be

  “compensated” from the decedent’s estate due to the years of

  services he rendered to Ms. Dickinson during her lifetime.

  (Compl. ¶¶ 99, 109.)      For relief, plaintiff seeks “pecuniary

  compensation and pecuniary damages from the estate of Doris

  Dickinson, along with equitable damages based on his quantum

  meruit recovery claim against Mrs. Dickinson’s estate.”            (Id. ¶

  117.)

              Although not expressly identified in plaintiff’s

  complaint, construing plaintiff’s pleadings liberally, even

  assuming plaintiff sufficiently alleged the elements of a claim

  for breach of an oral contract under New York law, plaintiff’s

  breach of contract claim must be dismissed for noncompliance

  with New York’s statute of frauds as it relates to real property

  transactions.    See N.Y. Gen. Oblig. Law § 5-703(1); (see also

  Pl. Mem. at 38 (discussing breach of contract claim)).

              Any purported oral contract alleged by plaintiff is

  covered by the statute of frauds because it relates to the real

  property Ms. Dickinson owned in New York.         (See Compl. ¶ 62

  (alleging that Ms. Dickinson “wanted all of her real estate

  holdings, the funds in her bank accounts, and every other assets

  that she owned to go directly to Plaintiff”).)          Under New York’s


                                       41
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 42 of 55 PageID #: 412



  statute of frauds, oral contracts relating to real property that

  are unaccompanied by a writing memorializing the essential terms

  of the agreement are void.       See, e.g., Roulley v. Inex Co., 677

  F.2d 14, 15 (2d Cir. 1982) (statute of frauds applied to loan

  secured by deed of trust on real estate); Hanson v. Hanson, No.

  18-cv-695 (KPF), 2019 WL 935127, at *6 (S.D.N.Y. Feb. 26, 2019)

  (granting motion to dismiss on New York statute of frauds

  grounds where purported contract involving an interest in real

  property was not memorialized in a writing).

              Under New York law, “[w]here the Statute of Frauds

  precludes enforcement of an oral agreement, ‘[a] party may not

  circumvent the Statute of Frauds by repleading an already barred

  breach of contract claim as a claim for unjust enrichment.’”

  Speedfit LLC v. Woodway USA, Inc., 432 F. Supp. 3d 183, 217

  (E.D.N.Y. 2020) (quoting Almeciga v. Ctr. for Investigative

  Reporting, 185 F. Supp. 3d 401, 412-13 (S.D.N.Y. 2016)).            Here,

  as discussed above, plaintiff alleges several quasi-contract

  claims in an attempt to enforce a purported oral contract

  between plaintiff and Ms. Dickinson during her lifetime; thus,

  the status of fraud applies and bars plaintiff’s contract and

  quasi-contract claims.      (See Compl ¶ 111 (alleging that

  plaintiff is entitled to “relief in the form of indebitatus

  assumpsit against the estate of Doris Dickinson; relief based on

  a breach of contract against the estate of Doris Dickinson”).)


                                       42
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 43 of 55 PageID #: 413



  Accordingly, plaintiff’s claims based on theories of quasi-

  contract similarly fail to plausibly state a claim for relief

  and must be dismissed.

              To the extent that plaintiff seeks to be compensated

  for services rendered to Ms. Dickinson notwithstanding his

  request for the decedent’s real property assets, New York’s

  statute of frauds also requires an agreement to be in writing if

  “[b]y its terms” the “performance of which is not to be

  completed before the end of a lifetime.”         N.Y. Gen. Oblig. Law §

  5-701(a)(1).    New York courts have repeatedly denied similar

  contract claims where a plaintiff has demanded compensation for

  past performances rendered to a decedent based on an oral

  contract.    See, e.g., Matter of Est. of Barr, 676 N.Y.S.2d 323,

  324 (3d Dep’t 1998) (concluding that the statute of frauds

  “precludes the assertion of petitioners' entitlement to

  compensation based upon an oral agreement to provide services to

  decedent to be paid for after death”); Matter of Kittay, 500

  N.Y.S.2d 6, 7 (2d Dep’t 1986) (rejecting petitioner’s claim

  against the estate for compensation for services as “the

  decedent’s social and traveling companion and confidante” as

  precluded by the statute of frauds); In re Albin's Est., 230

  N.Y.S.2d 750, 754 (N.Y. Sur. Ct. Suffolk Cty. 1962) (concluding

  that oral contract for services as a housekeeper was barred by

  the Statute of Frauds because “any payments [] to be made to


                                       43
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 44 of 55 PageID #: 414



  [plaintiff] for the alleged services, . . . were not to be made

  until after decedent’s death”).

              Here, plaintiff concedes that “there was no written

  contract that memorialized” the alleged oral contract to

  compensate him for services rendered.         (Compl. ¶ 64.)    Further,

  plaintiff alleges that in October 2018, Ms. Dickinson “decided

  to act on her commitment to compensate Plaintiff” and allegedly

  dictated to plaintiff that “in the event of her death, she

  wanted all of her real estate holdings, the funds in her bank

  accounts, and every other assets that she owned to go directly

  to Plaintiff.”     (Compl. ¶ 62 (emphasis added).)       Thus, by its

  very terms, any alleged contract existing between Ms. Dickinson

  and plaintiff fell within the scope of the Statute of Frauds

  because the performance of such contract was not possible

  “before the end of a lifetime.”        N.Y. Gen. Oblig. Law § 5-

  701(a)(1); see Dreher v. Levy, 415 N.Y.S.2d 658, 659-60 (2d

  Dep’t 1979) (The Statute of Frauds “makes void and unenforceable

  any oral agreement which, in the absence of some written

  memorandum, may not be fully performed before the end of a

  lifetime.”).    In any event, plaintiff’s claim for compensation

  for services is also contradictory to the record before the

  court.   (See P. Kornegay Answer (attesting that plaintiff “was

  compensated for everything he has done for [the decedent] with

  monies she kept in the home”).)        For these reasons, any claim


                                       44
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 45 of 55 PageID #: 415



  based on an alleged contract between plaintiff and Ms. Dickinson

  for compensation for services is also barred by New York’s

  statute of frauds.

            D. Fraudulent Misrepresentation and Fraudulent
               Concealment (Counts I-II)

              Plaintiff’s remaining fraud and tort claims in Counts

  I-III are based on allegedly improper conduct by defendants in

  accessing Ms. Dickinson’s apartment and willfully destroying

  documents such as ledgers, handwritten notes, record books,

  legal documents, and the aforementioned informal document signed

  by decedent in October 2018 which purportedly demonstrated the

  decedent’s intention to leave her estate to plaintiff.            (Compl.

  ¶¶ 95-96.)    Moreover, although plaintiff fails to identify a

  particular false statement or omission, plaintiff’s complaint,

  liberally construed, appears to also assert that defendants

  misrepresented defendants’ right to the decedent’s estate to the

  Surrogate’s Court.     (See Compl. ¶¶ 102, 108.)

              The heightened pleading standards under Federal Rule

  of Civil Procedure 9(b) (“Rule 9(b)”) apply to plaintiff’s fraud

  claims.    See Tellabs, 551 U.S. at 319 (determining that Rule

  9(b) applies to all averments of fraud or mistake; it requires

  that the circumstances constituting fraud be stated with

  particularity) (internal quotations omitted).          “Failure to plead

  facts sufficient to meet the heightened standards of Rule 9(b)



                                       45
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 46 of 55 PageID #: 416



  can result in dismissal, even under the more liberal reading of

  a pro se’s submission.”      Skarzynska v. New York Bus. Dev. Corp.,

  No. 15-cv-00140 (DLI)(VMS), 2017 WL 1247882, at *8 (E.D.N.Y.

  Mar. 31, 2017).     To satisfy the Rule 9(b) standard, a plaintiff

  must “set forth the who, what, when, where and how of the

  alleged fraud.”     U.S. ex rel. Polansky v. Pfizer, Inc., No. 04-

  cv-0704 (ERK), 2009 WL 1456582, at *4 (E.D.N.Y. May 22, 2009).

  Under New York law, a claim for fraudulent concealment “requires

  the same showing as [ ] that for fraudulent misrepresentation,

  with the additional requirement that the defendant had a duty to

  disclose material information.”        Fed. Deposit Ins. Corp. v.

  Murex LLC, 500 F. Supp. 3d 76, 116 (S.D.N.Y. 2020) (quoting

  Nealy v. U.S. Surgical Corp., 587 F. Supp. 2d 579, 585 (S.D.N.Y.

  2008)).

              Here, plaintiff asserts that defendants intentionally

  misrepresented defendants’ right to the decedent’s estate to the

  Surrogate’s Court by shredding documents which demonstrated the

  decedent’s intent to give the assets of her estate to plaintiff.

  As a threshold matter, it appears that plaintiff has

  sufficiently pleaded facts indicating the “who, what, when, and

  where” of the alleged fraud occurred.         Specifically, plaintiff

  alleges that defendants Charles and Irene Kornegay were seen by

  multiple witnesses destroying relevant documents in late

  November 2019 in the decedent’s former apartment on 737


                                       46
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 47 of 55 PageID #: 417



  Sheffield Avenue by conducting an unlawful search of the

  premises, carrying papers to a shredding vehicle outside, and

  shredding those papers.      (Compl. ¶¶ 95-96.)

              Nonetheless, “how” defendants’ actions -- conducted

  while defendant Charles Kornegay was the official administrator

  of the estate -- constitute fraud is unclear to the court.

  “Under New York law, to state a claim for fraud a plaintiff must

  demonstrate: (1) a misrepresentation or omission of material

  fact; (2) which the defendant knew to be false; (3) which the

  defendant made with the intention of inducing reliance; (4) upon

  which the plaintiff reasonably relied; and (5) which caused

  injury to the plaintiff.”       Wynn v. AC Rochester, 273 F.3d 153,

  156 (2d Cir. 2001) (citing Lama Holding Co. v. Smith Barney

  Inc., 668 N.E.2d 1370 (N.Y. 1996)).

              Plaintiff argues that defendants’ allegedly material

  and knowingly false misrepresentation was intended to induce

  reliance on the part of the Surrogate’s Court in naming Charles

  Kornegay the administrator of the estate.         First, plaintiff’s

  allegations are contradicted by evidence of which the court may

  take judicial notice, that defendants did not access the

  decedent’s apartment until after defendant Charles Kornegay was

  appointed as the administrator of the estate and issued Letters

  of Administration on November 12, 2019.         (See Compl. ¶ 92

  (alleging fraudulent conduct in “late November of 2019”); Decree


                                       47
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 48 of 55 PageID #: 418



  Appointing Administrator, Nov. 8, 2019, Case No. 2019-3698/A,

  Surr. Ct. King’s Cty; ECF No. 21, Ex. B, Certificate of

  Appointment of Administrator.)

              Assuming as true the allegation that defendants

  knowingly and falsely shredded material documents, plaintiff

  does not plausibly allege that the Surrogate’s Court relied upon

  misrepresentations by the defendants when appointing Charles

  Kornegay as administrator of the estate.         Public records from

  the Surrogate’s Court and the pleadings show that the

  defendants’ actions in accessing Ms. Dickinson’s apartment

  occurred in “late” November (Compl. ¶ 92), only after defendant

  Charles Kornegay was officially appointed as administrator of

  the estate on November 8, 2019.        Indeed, before defendant

  Charles Kornegay was appointed as administrator on November 8,

  2019, Ms. Peggy Kornegay attests that she accompanied

  individuals from the Public Administrator’s Office, pursuant to

  a September 24, 2019 order, to search Ms. Dickinson’s apartment

  and she did not discover the decedent’s will.          (See P. Kornegay

  Answer.)    Accordingly, plaintiff’s claim that defendants

  knowingly and falsely represented their right to Ms. Dickinson’s

  estate by destroying documents is contradicted by the public

  records from the Surrogate’s Court and the pleadings, of which

  the court takes judicial notice, showing that the Surrogate’s




                                       48
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 49 of 55 PageID #: 419



  Court appointed Charles Kornegay as administrator before

  defendants allegedly destroyed any documents.

               Second, plaintiff fails to plausibly allege the

  reliance element in his fraud claims.         To properly state a claim

  of fraud under New York law, the reliance element must be one

  “upon which the plaintiff reasonably relied.”          Wynn v. AC

  Rochester, 273 F.3d 153, 156 (2d Cir. 2001) (emphasis added).

  In other words, it is the plaintiff that must have reasonably

  relied on the alleged omission or misrepresentation, not a third

  party.   The Second Circuit and the New York Court of Appeals

  have explained that “a plaintiff does not establish the reliance

  element of fraud for purposes of . . . New York law by showing

  only that a third party relied on a defendant's false

  statements.”    Cement & Concrete Workers Dist. Council Welfare

  Fund, Pension Fund, Legal Servs. Fund & Annuity Fund v. Lollo,

  148 F.3d 194, 196 (2d Cir. 1998); Pasternack v. Lab'y Corp. of

  Am. Holdings, 59 N.E.3d 485, 491 (N.Y. 2016) (“[T]hird-party

  reliance does not satisfy the reliance element of a fraud

  claim.”).

              Here, although plaintiff appears to argue that the

  Surrogate’s Court relied on defendants’ misrepresentation

  regarding defendants’ right to Ms. Dickinson’s estate(see Compl.

  ¶¶ 102, 108), plaintiff has not plausibly alleged that he relied

  on the defendants’ omission or destruction of the documents


                                       49
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 50 of 55 PageID #: 420



  conveying Ms. Dickinson’s testamentary intent.          Nor can

  plaintiff plausibly allege reliance on defendants’ conduct

  because an essential allegation to plaintiff’s complaint is his

  prior knowledge that informal documents reflecting Ms.

  Dickinson’s testamentary intent existed.         Plaintiff cannot now

  plausibly argue that he relied on defendants’ omission of

  critical documents in declining to challenge the Surrogate’s

  Court’s rulings, while simultaneously alleging that he retained

  prior knowledge of the existence of these documents.

  Accordingly, for the reasons stated above, because plaintiff

  failed to plausibly state a claim for fraud for which relief can

  be granted under New York law, this court grants defendants’

  motion to dismiss as to Counts I-II.

           E. Tortious Interference (Count III)

              Plaintiff alleges that defendants are “also liable to

  Plaintiff for their adverse and injurious interference with the

  contractual arrangement that existed between Plaintiff and Mrs.

  Dickinson.”    (Compl. ¶ 107.)     Under New York law, the elements

  of tortious interference with contract are (1) “the existence of

  a valid contract between the plaintiff and a third party”; (2)

  the “defendant’s knowledge of the contract”; (3) the

  “defendant’s intentional procurement of the third-party’s breach

  of the contract without justification”; (4) “actual breach of

  the contract”; and (5) “damages resulting therefrom.”           Kirch v.


                                       50
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 51 of 55 PageID #: 421



  Liberty Media Corp., 449 F.3d 388, 401 (2d Cir. 2006) (quoting

  Lama Holding Co. v. Smith Barney Inc., 668 N.E.2d 1370, 1375

  (N.Y. 1996)).    Moreover, the complaint must allege that the

  defendant’s actions were the “but for” cause of the alleged

  breach.   Influx Cap., LLC v. Pershin, 131 N.Y.S.3d 712, 715 (2d

  Dep’t 2020).

              Plaintiff’s tortious interference claim fails because,

  as discussed above, no valid contract exists between plaintiff

  and Ms. Dickinson because the alleged oral contract failed to

  comply with New York’s Statute of Frauds.         (See supra Discussion

  III.C.)   Even assuming plaintiff plausibly alleged an oral

  contract between plaintiff and the decedent, the complaint does

  not plausibly allege defendants procured the breach, that

  defendants did so intentionally, and that their actions were the

  “but for” cause of the alleged breach.         Indeed, contrary to

  plaintiff’s tortious interference claim, plaintiff alleges that

  defendants had no contact with the decedent before her death and

  that he served the decedent continually until her death.

  (Compl. ¶ 36 (“[I]n all the years that Plaintiff has known Mrs.

  Dickinson and the amount of time that he has spent with her and

  in her home, he has never heard or witnessed her receiving a

  telephone call from anyone claiming to be her sibling”).)            Thus,

  it is implausible that plaintiff can also allege that defendants

  intentionally procured a breach of contract by Ms. Dickinson


                                       51
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 52 of 55 PageID #: 422



  during her lifetime when defendants had no contact with Ms.

  Dickinson.    Moreover, even if Ms. Dickinson breached her oral

  contract with plaintiff, it is implausible that defendants were

  the “but for” cause of the alleged breach, when defendants did

  not appear until after Ms. Dickinson’s death.          To the extent

  that plaintiff’s claim alleges that defendant Charles Kornegay

  has “tortiously interfered” with a contract between plaintiff

  and the decedent after the decedent’s death by not compensating

  plaintiff for services he provided the decedent, this claim is

  duplicative of plaintiff’s contract and quasi-contract claims

  discussed and dismissed above.       See Wiederman v. Spark Energy,

  Inc., No. 19-cv-4564 (PGG), 2020 WL 1862319, at *6 (S.D.N.Y.

  Apr. 14, 2020) (“Tortious interference claims that are

  duplicative of contract claims are precluded.”); cf.

  Alterseekers, Inc. v. BrandForce SF, LLC, No. 12-cv-5392 (GRB),

  2015 WL 5719759, at *12 (E.D.N.Y. Sept. 29, 2015) (dismissing

  unjust enrichment claim as duplicative of tortious interference

  claim).    For these reasons, the court concludes that plaintiff

  failed to state a claim for tortious interference for which

  relief can be granted under New York law and grants defendants’

  motion to dismiss Count III.

     IV.    Leave to Amend

              Although plaintiff has not formally requested leave to

  amend his complaint (see Pl. Mem. at 32 n. 32), the court has


                                       52
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 53 of 55 PageID #: 423



  considered whether plaintiff should be given an opportunity to

  replead.    The Second Circuit has emphasized that:

              A pro se complaint is to be read liberally.
              Certainly the court should not dismiss without
              granting leave to amend at least once when a
              liberal reading of the complaint gives any
              indication that a valid claim might be stated.

  Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quotations

  and citations omitted).      Under Rule 15(a) of the Federal Rules

  of Civil Procedure, the “court should freely give leave [to

  amend] when justice so requires.”         Fed. R. Civ. P. 15(a).     Even

  under this liberal standard, however, leave need not be granted

  if an amended would be futile.       This court finds that any

  attempt to amend the pleading in this case would be futile.

              As discussed in detail supra, this court lacks subject

  matter jurisdiction over this case and plaintiff’s claims also

  fail to state a claim upon which relief can be granted under

  Rule 12(b)(6).     Accordingly, it is clear that no amendments can

  cure the jurisdictional (and other) defects in this case, and

  any attempt to replead would be futile.         See Cuoco, 222 F.3d at

  112 (“The problem with [plaintiff’s] cause[ ] of action is

  substantive; better pleading will not cure it. Repleading would

  thus be futile. Such a futile request to replead should be

  denied.”); see also Hayden v. Cty. of Nassau, 180 F.3d 42, 53

  (2d Cir. 1999) (holding that if a plaintiff cannot demonstrate

  he is able to amend his complaint “in a manner which would


                                       53
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 54 of 55 PageID #: 424



  survive dismissal, opportunity to replead is rightfully

  denied”).

              Moreover, plaintiff declined to amend his operative

  complaint when offered an opportunity to do so in October 2020

  (see Minute Entry 10/1/2020) and has already brought one

  unsuccessful federal lawsuit involving substantially similar

  claims and allegations.      See McKie v. Est. of Dickinson, No. 20-

  cv-1050 (KAM), 2020 WL 2797243, at *3 (E.D.N.Y. May 29, 2020)

  (dismissing plaintiff’s first complaint for lack of subject

  matter jurisdiction).      Finally, plaintiff’s proposed amendment

  to add a quasi-contract claim would be futile for the reasons

  stated above.    (See Pl. Mem. at 32 n. 32.)       Similarly,

  plaintiff’s proposed claim for accounting would be futile

  because “it is well-established that to sustain an equitable

  action for accounting under New York law, a plaintiff must show

  either a fiduciary or confidential relationship with the

  defendant.”    Associated Mortg. Bankers, Inc. v. Calcon Mut.

  Mortg. LLC, 159 F. Supp. 3d 324, 339 (E.D.N.Y. 2016).           It is

  undisputed that plaintiff had neither a fiduciary nor

  confidential relationship with the defendants and a claim for

  accounting would therefore be futile.         For these reasons, the

  court declines to grant plaintiff leave to amend his complaint.




                                       54
Case 1:20-cv-02973-KAM-CLP Document 25 Filed 08/02/21 Page 55 of 55 PageID #: 425



                                  CONCLUSION

              For the foregoing reasons, defendants’ motion to

  dismiss is GRANTED in its entirety.        Plaintiff’s complaint is

  dismissed without prejudice for lack of subject matter

  jurisdiction.    Plaintiff’s claims as to Counts IV-IX are

  dismissed without prejudice for lack of subject matter

  jurisdiction.    Further, plaintiff’s complaint is dismissed in

  its entirety with prejudice for failure to state a claim upon

  which relief may be granted.       Plaintiff’s motion for injunctive

  relief and to expedite disposition of defendants’ motion to

  dismiss are denied and terminated as moot.         The Clerk of the

  Court is respectfully directed to enter judgment in favor of

  defendants, mail a copy of this Memorandum & Order and the

  judgment to plaintiff, and note service on the docket.

              SO ORDERED.



                                          /s/
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York


  Dated: August 2, 2021
         Brooklyn, New York




                                       55
